Citation Nr: 1040921	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953.  He died in August 2004, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the RO in Houston, Texas 
that in pertinent part, denied service connection for the cause 
of the Veteran's death (one basis for DIC), and denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

The appellant initially filed a notice of disagreement as to both 
of the above issues, and a statement of the case was promulgated 
in December 2008 pertaining to both issues.  In her January 2009 
substantive appeal, the appellant indicated that she only wished 
to appeal the issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318.  She confirmed this wish in subsequent 
statements.  The only issue listed by the appellant's 
representative in its October 2010 written presentation is 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  As a 
timely substantive appeal has not been submitted as to the issue 
of service connection for the cause of the Veteran's death, that 
issue is not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 


FINDINGS OF FACT

The Veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or more 
years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2006.  Additional notice was sent in letters 
dated in November 2008 and April 2009, and the claim was 
readjudicated in a June 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, and assisted the 
appellant in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Moreover, as will be discussed more fully below, the claim for 
DIC under 38 U.S.C.A. § 1318 requires the Veteran to have been 
rated as totally disabled for ten years prior to death, which has 
not been shown.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

A review of the claims file reflects that in February 1977, the 
Veteran filed his original claim for service connection for 
frostbite of the feet.  On November 30, 1979, the RO received 
another claim (signed on August 2, 1979) for service connection 
for frostbite of the feet.  Unfortunately, this claim remained 
pending and unadjudicated for many years.  In October 1997, the 
RO received yet another claim for service connection for 
frostbite of the feet from the Veteran.  In an August 1998 rating 
decision, the RO granted service connection for bilateral 
frostbite of the feet, rated 10 percent disabling, effective 
October 20, 1997.  The Veteran appealed for a higher rating, and 
his representative requested an earlier effective date of August 
2, 1979.  

In a January 1999 rating decision, the RO assigned an earlier 
effective date of November 30, 1979 for the award of service 
connection for frostbite of the feet, finding that there was 
clear and unmistakable error in the effective date assigned in 
the August 1998 decision.  In January and May 1999 rating 
decisions, the RO rated the bilateral foot disability as 10 
percent disabling effective November 30, 1979, with separate 20 
percent ratings for each foot effective January 12, 1998 (based 
on an amendment of the pertinent disability rating criteria).  
The Veteran's combined disability rating as of January 12, 1998 
was 40 percent.  See 38 C.F.R. § 4.25.  By statements dated in 
February 1999, both the Veteran and his representative withdrew 
his appeal for a higher rating for service-connected bilateral 
frostbite of the feet.  The unappealed 1998 and 1999 rating 
decisions thereafter became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

On March 19, 2002, the RO received the Veteran's claims for an 
increased rating for his service-connected bilateral foot 
disability, and for service connection for a bilateral hand 
disability due to frostbite.  VA outpatient treatment records 
dated in November 2001 reflect a diagnosis of possible peripheral 
neuropathy, and a January 2002 electromyography study showed 
peripheral polyneuropathy of the upper and lower extremities.  A 
VA examination was performed in May 2002, and the examiner 
diagnosed severe cold injury of the feet, and moderate cold 
injury of the hands.  

In a June 2002 rating decision, the RO granted increased separate 
30 percent ratings for cold injury residuals of each foot, and 
also granted service connection for peripheral neuropathy of the 
right lower extremity (20 percent disabling), and peripheral 
neuropathy of the left lower extremity (20 percent disabling), 
all effective November 15, 2001.  The RO also granted service 
connection for cold injury residuals of the right upper extremity 
(20 percent disabling), cold injury residuals of the left upper 
extremity (20 percent disabling), peripheral neuropathy of the 
right upper extremity (10 percent disabling), and peripheral 
neuropathy of the left upper extremity (10 percent disabling), 
all effective March 19, 2002.  

The Veteran then filed a claim for a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  In a July 2002 rating decision, the RO granted a TDIU 
rating effective November 15, 2001.  This total rating remained 
in effect until the Veteran's death on August 24, 2004.  

The appellant filed a claim for DIC benefits in August 2006.  In 
statements dated in October 2007 and November 2008, she asserted 
that due to the RO's administrative error in failing to 
adjudicate the Veteran's 1979 service connection claim for many 
years, the Veteran's service-connected disability ratings 
"missed 20 years when he could have requested an increase and 
been 100%."  She essentially asserted that the Veteran should 
have been rated totally disabled at an earlier date, and that his 
disability ratings were not correct.  In these and subsequent 
statements, she cited 38 C.F.R. § 2.7 and 38 U.S.C. § 503, and 
requested DIC benefits on an equitable basis.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse and to the children of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a veteran 
who dies not as the result of his/her own willful misconduct, and 
who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).  The service-connected disability(ies) must 
have been (1) continuously rated totally disabling for a period 
of 10 or more years immediately preceding the veteran's death, or 
(2) continuously rated totally disabling since the Veteran's 
discharge or other release from active duty and for at least 5 
years immediately preceding death; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  Id.  The 
total disability rating may be schedular or based on individual 
unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability(ies) rated totally 
disabling by VA but was not receiving compensation for reasons 
specified in the regulations which are not relevant here, or 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on 
decisions rendered during the veteran's lifetime.  38 C.F.R. § 
20.1106.

Thus, the only possible ways for the appellant to prevail on a 
claim for benefits under 38 U.S.C.A. § 1318 would be:  (1) 
meeting the statutory duration requirements for a total 
disability rating at the time of death; or (2) showing that such 
requirements would have been met but for clear and unmistakable 
error (CUE) in a decision on a claim filed during the veteran's 
lifetime.

The Veteran's total (100 percent) rating was in effect from 
November 15, 2001 to August 24, 2004, which is significantly less 
than ten years.  Further, he was not a prisoner-of-war.  The 
appellant has not contended that there was CUE in any of the 
rating decisions during the Veteran's lifetime.

Accordingly, the Veteran did not meet the statutory duration 
requirements for a total disability rating at the time of his 
death in August 2004.  For these reasons, the Board must 
regrettably conclude that the requirement of 38 U.S.C.A. § 1318 
have not been met.  The claim for DIC benefits under that 
provision must, therefore, be denied.

The Board notes that the RO's unacceptable delay in failing to 
adjudicate the Veteran's November 1979 service connection claim 
until August 1998, was rectified by adjudicating the claim in 
August 1998, and granting service connection for frostbite of the 
feet.  The RO later assigned an effective date of November 30, 
1979 for the grant of service connection, the date of receipt of 
the Veteran's claim for service connection.  See 38 U.S.C.A. 
§ 5110.  

As to the appellant's contention that a higher 100 percent rating 
would have been assigned earlier if service connection had been 
granted in an earlier rating decision, the Board finds that this 
contention is speculative and unavailing pursuant to governing 
law and regulations.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  
Moreover, as noted above, the Veteran did appeal for a higher 
rating after the initial grant of service connection in an August 
1998 decision, and included arguments regarding entitlement to a 
higher rating dating back to 1979.  When a higher rating was 
subsequently awarded, he withdrew his appeal for a higher rating.  

With respect to the appellant's assertions that DIC benefits 
should be awarded on an equitable basis pursuant to 38 U.S.C.A. 
§ 503 and 38 C.F.R. § 2.7, the Board notes that it is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

The Secretary of VA has discretionary power to provide equitable 
relief, and the appellant is free to apply to the Secretary and 
request that he exercise his discretionary authority to grant her 
claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 
38 C.F.R. § 2.7 (2010); see also Darrow v. Derwinski, 2 Vet. App. 
303, 304-06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey, supra.  An application for equitable relief is 
NOT an appeal from this Board decision; the procedures for 
appealing this Board decision are detailed in the notice of 
rights to appeal, appended to this decision.  If the appellant 
wishes to file for equitable relief, she should contact the 
Secretary's office for information as to the proper procedures.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


